Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Response to Arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but not persuasive. Applicant argues that cited references failed to disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer, and wherein said data is stored remotely from the media playback device.

 However, O’Neil (US.Pub.No.20210219021) et al show  in fig.1 a system having  statistics sever 108 being responsible for storing information related to specific commercials that were presented to specific user devices and that information is used to produce reports and the content provider 102 is able to store metadata related to streaming and non-streaming contents in the server 104  as disclosed in para.0039; 0052;0031. This action is made final.
                                                          Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 5-6; 9-11; 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Wagenaar (US.Pub.No.20150382042) in view of O’Neil (US.Pub.No.20210219021).

Regarding claim 1, Wagenaar et al disclose a method for streaming media from a computer-implemented media streaming system, the method comprising: receiving a primary media stream (see fig.2 with sever 106 for providing the primary content; 0066);

receiving a plurality of items of interstitial content, each item being associated with content information specifying the content of the respective item(see fig.2 with Ad server 105 and Ad Proxy 104 for providing the commercial and other additional related to the commercial; ad proxy 104 does not store the actual advertisement content but rather provides contact information, for example, internet address links, or resource locators, for retrieving the advertisements, which are presented in the playlist. The ad server 105 provides the source storage of the advertisement content, 0066);

combining the items of interstitial content with the primary media stream to form a playout media stream(see fig.2 with DSM 201 for combining the primary content with the commercial; the DSM 201 presents the manifest 450 for the playlist with ads already inserted and embedded for delivery as a single stream,0078;0064);

streaming the playout media stream to an identifiable media consumer over a publicly accessible communications network (the ad server 105 and the content server (origin) 106 with the DSM 201 and player 100 to facilitate the delivery of the personalized and targeted media content, 0064; streaming audio, video and media, with dynamically inserted content (e.g., advertisements) by way of the protocol 202, responsive to a request by the player 100, 0065);
wherein the media consumer is a media playback device (see fig.2; where a user of the player 100 requests one or more play list items to be played on the player 100, 0068).

But did not explicitly disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer, and wherein said data is stored remotely from the media playback device.

However, O'Neil et al disclose storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer, and wherein said data is stored remotely from the media playback device (see fig.1  where there is  statistics sever being responsible for storing information related to specific commercials that were presented to specific user devices and that information is used to produce reports and the content provider 102 is able to store metadata related to streaming and non-streaming contents in the server 104   as disclosed in para.0039; 0052;0031).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of O'Neil to modify Wagenaar by applying technique of storing metadata related to commercials viewed by specific user devices in a remote server of O’Neil to Wagenaar resulting in storing data associating the content information of the interstitial content in the media stream streamed to the media consumer with the media consumer, and wherein said data is stored remotely from the media playback device for the purpose of protecting limited resources of the media playback device accordingly.

Regarding claim 2, Wagenaar et al disclose wherein the step of combining the items of interstitial content with the primary media stream further comprises inserting the interstitial content in interruptions in the primary media stream(substitution of program durations with other programs or black screens such as for sports "blackouts,0031;0071).

Regarding claim 3 ,Wagenaar et al disclose wherein the step of combining the items of interstitial content with the primary media stream comprises overlaying the interstitial content on portions of the primary media stream(inserted content can be overlay content displayed or played in combination with the main program,0031).

Regarding claim 5, Wagenaar et al disclose wherein the media consumer is a media playback device associated with a defined user identity (logon profile, 0029; 0070; user id, 0068).

Regarding claim 6 ,  Wagenaar et al disclose wherein the said-storing step-further comprises: generating a unique identity for the media consumer: causing the unique identity to be stored at the media consumer; and storing remotely from the media consumer history data associating the unique identity with the content information of the interstitial content in the media stream streamed to the media consumer(mobile device identifier, logon profile, 0029; the user profile information can be retrieved from an internet browser,0070; see fig.2 with Ad Tracker for storing viewing history).

Regarding claim 9, Wagenaar et al disclose further comprising, subsequent to the said-streaming and the storing steps, performing the steps of: communicating with the media consumer to perform a transaction; and associating the transaction with the content information of the interstitial content in the media stream streamed to the media consumer (see fig.2 with Ad tracker 103 for communicating with player 110 to collect information related to contents that were presented to the user; 0066).

 Regarding claim 10 ,  Wagenaar et al disclose wherein the step of streaming the playout media stream is performed at a first computer, and the step of communicating with the media consumer to perform the transaction is performed at a second computer(seefig.2 where DSM 201 is responsible to stream the content; and transaction of collecting report or history is executed by the Ad tracker 103; the ad server 105 and the content server (origin) 106 with the DSM 201 and player 100 to facilitate the delivery of the personalized and targeted media content,0064; ad tracker 103 provides advertisement play triggers and logs events allowing for in-market research that monitors ad viewing and content presentation,0066).

 Regarding claim 11 ,  Wagenaar et al disclose  wherein the storing further comprises: generating a unique identity for the media consumer: causing the unique identity to be stored at the media consumer: and storing remotely from the media consumer history data associating the unique identity with the content information of the interstitial content in the media stream streamed to the media consumer: wherein the step of associating the transaction further comprises: receiving the unique identity from the media consumer: and correlating the received unique identity with the history data(mobile device identifier, logon profile, 0029; the user profile information can be retrieved from an internet browser,0070; see fig.2 with Ad Tracker for storing viewing history;0075).

Regarding claim 14, Wagenaar et al did not explicitly disclose wherein the step of streaming the playout media stream is performed using a packet streaming mechanism.

However, O'Neil et al disclose wherein the step of streaming the playout media stream is performed using a packet streaming mechanism (see fig.1; packet switching, 0031).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of O'Neil to modify Wagenaar by storing remotely metadata related to downloaded video contents for the purpose of protecting limited resources of the media playback device accordingly.

Regarding claim 15, Wagenaar et al disclose wherein the primary media stream is an audio or video program (content server 106 provides the (non-advertising) raw media content, for example, the video clips and sound clips in raw digital format, 0066).

 Regarding claim 16, Wagenaar et al disclose wherein the interstitial items include advertisements (dynamically inserted content (e.g., advertisements), 0065).

Regarding claim 17, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 1.

Claims 7-8; 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenaar (US.Pub.No.20150382042) in view of O’Neil (US.Pub.No.20210219021) and Berger (US.Pub.No.20180241981).

Regarding claim 7, Wagenaar and O'Neil et al did not explicitly disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer.

However, Berger et al disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer(this system can determine the status of the media consumer and data related to viewed contents is tracked by the sever 326 and stored in a remote sever; data recorded by the tracking server may be provided later to the advertisers as verification that their commercials have been viewed by users,0067;0136;see fig.3 for showing state or status of the media consumer;0145).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Berger to modify Wagenaar and O'Neil by providing option to detect network connection of the media consumer for the purpose of improving viewing experiences.

 Regarding claim 8, Wagenaar and O'Neil et al did not explicitly disclose wherein the storing further comprises causing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer to be stored at the media consumer.

However, Berger et al disclose wherein the storing further comprises causing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer to be stored at the media consumer (commercials and the metadata are saved on the device for later use, 0105; receiving one or more files from a mobile device containing past activity on the device, 0019).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Berger to modify Wagenaar and O'Neil by storing locally data related to commercial for the purpose of retrieving commercials accordingly.

Regarding claim 12, Wagenaar and O'Neil et al did not explicitly disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer is configured to be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer; wherein the associating the transaction further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and correlating the gathered information with the history data.

However, Berger et al disclose wherein the storing further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer is configured to be heuristically identified; and storing remotely from the media consumer history data comprising the gathered information in association with the content information of the interstitial content in the media stream streamed to the media consumer; wherein the associating the transaction further comprises: gathering from the media consumer information indicative of the state of the media consumer whereby the media consumer can be heuristically identified; and correlating the gathered information with the history data(this system can determine the status of the media consumer and data related to viewed contents is tracked by the sever 326 and stored in a remote sever; data recorded by the tracking server may be provided later to the advertisers as verification that their commercials have been viewed by users,0067;0136;see fig.3 for showing state or status of the media consumer;0145; mobile app may transmit information related to its past activity (e.g. which video items it downloaded and when) to an analytics server,0039 ).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Berger to modify Wagenaar and O'Neil by providing option to detect network connection of the media consumer for the purpose of improving viewing experiences.

Regarding claim 13, Wagenaar et al disclose  the method further comprising receiving, by the second computer, the history information from the media consumer(see fig.2 with Ad tracker for collecting viewing history from the player 100; ad tracker 103 provides advertisement play triggers and logs events allowing for in-market research that monitors ad viewing and content presentation,0066).

But did not explicitly disclose wherein the storing further comprises storing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer at the media consumer.

However, Berger et al disclose wherein the storing further comprises storing history data comprising the content information of the interstitial content in the media stream streamed to the media consumer at the media consumer (commercials and the metadata are saved on the device for later use, 0105; receiving one or more files from a mobile device containing past activity on the device, 0019).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Berger to modify Wagenaar and O'Neil by storing locally data related to commercial for the purpose of retrieving commercials accordingly.
                                                                 Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425          

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425